NOT FOR PUBLICATION

                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

US BANK NATIONAL ASSOCIATION, as                     No. 18-12131 (SDW)(LDW)
legal Title Trustee for Truman 2016 SC6 Title
Trust,

                              Plaintiff,             ORDER

                v.

VALTAIR SOUZA and HADIA SOUZA,                       November 19, 2018

                             Defendants.

WIGENTON, District Judge.

       Before this Court is the Report and Recommendation (“R&R”) entered on November 2,

2018 by Magistrate Judge Leda D. Wettre (“Judge Wettre”), recommending that this foreclosure

action be remanded to the Superior Court of New Jersey, Chancery Division, Union County. (Dkt.

No. 7.) Neither Plaintiff nor Defendants filed an objection to the R&R.

       This Court has reviewed the reasons set forth by Judge Wettre in the R&R as well as the

other documents in this matter. Based on the foregoing, and for good cause shown, it is hereby

       ORDERED that the R&R of Judge Wettre (Dkt. No. 7) is ADOPTED as the conclusions

of law of this Court. This matter shall be remanded to the Superior Court of New Jersey, Chancery

Division, Union County.

       SO ORDERED.

                                                    ___/s/ Susan D. Wigenton_____
                                                    SUSAN D. WIGENTON, U.S.D.J.

Orig: Clerk
cc:   Parties
      Magistrate Judge Wettre
